Exhibit 10 (FF)
SURPLUS NOTE PURCHASE AGREEMENT
Between
DONEGAL MUTUAL INSURANCE COMPANY
and
SOUTHERN MUTUAL INSURANCE COMPANY
DATED AS OF SEPTEMBER 8, 2009

 



--------------------------------------------------------------------------------



 



CONTENTS

                              Page    
 
            RECITALS     1   I.   DEFINITIONS     2      
1.1
  Definitions     2      
 
            II.   SALE AND PURCHASE OF SURPLUS NOTE     9      
2.1
  Sale and Purchase of Surplus Note     9      
2.2
  Payment of Purchase Price and Delivery of Surplus Note     9      
2.3
  Closing Date     9      
 
            III.   REPRESENTATIONS AND WARRANTIES OF SOUTHERN MUTUAL     10    
 
3.1
  Organization and Standing     10      
3.2
  Subsidiaries     11      
3.3
  Authority; No Violation     11      
3.4
  Consents and Approvals of Government Entities     12      
3.5
  Financial Statements; Examinations     12      
3.6
  Material Changes Since December 31, 2008     13      
3.7
  Availability of Assets and Legality of Use     13      
3.8
  Title to Assets     13      
3.9
  Books and Records     13      
3.10
  Accounts Receivable     14      
3.11
  Compliance with Legal Requirements; Governmental Authorizations     14      
3.12
  Real Property and Leases     15      
3.13
  Insurance     15      
3.14
  Conduct of Business     16      
3.15
  No Undisclosed Material Liabilities     17      
3.16
  No Defaults or Litigation     17      
3.17
  Tax Liabilities     17      
3.18
  Contracts     17      
3.19
  Employee Agreements     18      
3.20
  Employee Relations     19      
3.21
  Employee Retirement Income Security Act     19      
3.22
  Conflicts; Sensitive Payments     20      
3.23
  Corporate Name     20      
3.24
  Trademarks and Proprietary Rights     20      
3.25
  Environmental Matters     20      
3.26
  Insurance Issued by Southern Mutual     21      
3.27
  Health and Safety Matters     22      
3.28
  No Omissions     23      
3.29
  Finders     23  

(i)



--------------------------------------------------------------------------------



 



                              Page    
 
               
3.30
  Representations and Warranties to Be True on the Closing Date     23      
 
            IV.   REPRESENTATIONS AND WARRANTIES OF DONEGAL MUTUAL     23      
4.1
  Organization and Standing     23      
4.2
  Authority; No Violation     24      
4.3
  Consents and Approvals of Government Entities     25      
4.4
  Transferability     25      
4.5
  Finders     25      
4.6
  Representations and Warranties to be True on the Closing Date     25      
 
            V.   CERTAIN COVENANTS     25      
5.1
  Investigation of Southern Mutual     25      
5.2
  Confidential Nature of Information     26      
5.3
  Preserve Accuracy of Representations and Warranties     26      
5.4
  Maintain Southern Mutual As a Going Concern     27      
5.5
  Make No Material Change in Southern Mutual     27      
5.6
  No Public Announcement     28      
5.7
  Required Filings     28      
5.8
  No Solicitation     28      
5.9
  Future Actions Regarding Southern Mutual     29      
5.10
  Advisory Board     31      
 
            VI.   CONDITIONS     31      
6.1
  Conditions to Each Party’s Obligations     31      
6.2
  Conditions to Obligations of Donegal Mutual     32      
6.3
  Conditions to Obligations of Southern Mutual     34      
 
            VII.   TERMINATION     34      
7.1
  Termination     34      
7.2
  Final Termination Date     35      
7.3
  Effect of Termination     35      
 
            VIII.   AMENDMENT, WAIVER AND INDEMNIFICATION     36      
8.1
  Amendment     36      
8.2
  Extension; Waiver     36      
8.3
  Survival of Obligations     37      
8.4
  Indemnification     37      
 
            IX.   MISCELLANEOUS     39      
9.1
  Notices     39      
9.2
  Expenses     40      
9.3
  Governing Law     40      
9.4
  Successors and Assigns     40      
9.5
  Partial Invalidity     41      
9.6
  Execution in Counterparts     41  

(ii)



--------------------------------------------------------------------------------



 



                              Page    
 
               
9.7
  Titles and Headings     41      
9.8
  Entire Agreement; Statements as Representations     41      
9.9
  Specific Performance     41      
 
            SIGNATURES     42  

APPENDICES:

             
APPENDIX A
  —   Form of Surplus Note   A-1
APPENDIX B
  —   Form of Services and Affiliation Agreement   B-1 APPENDIX C   —   Form of
Employment Agreement   C-1
APPENDIX D
  —   Form of Technology License Agreement   D-1
APPENDIX E
  —   Form of Quota Share Reinsurance Agreement   E-1

SCHEDULES:

     
3.5(C)
  Southern Mutual Report of Examination by Georgia Department
3.5(F)
  Southern Mutual Bank Accounts and Authorizations
3.11
  Southern Mutual Insurance Licenses and Permits
3.12
  Southern Mutual Real Property Leases
3.13
  Southern Mutual Insurance Policies
3.14
  Southern Mutual Pending Claims
3.18
  Contracts
3.19
  Southern Mutual Employment Agreements
3.20
  Southern Mutual Compensation Schedule
3.22
  Conflicts; Sensitive Payments
3.24
  Southern Mutual Trademarks and Proprietary Rights
3.25(E)
  Environmental Issues
3.27
  Southern Mutual Health and Safety Permits and Licenses

(iii)



--------------------------------------------------------------------------------



 



SURPLUS NOTE PURCHASE AGREEMENT
     THIS SURPLUS NOTE PURCHASE AGREEMENT (this “Agreement”) made as of this 8th
day of September, 2009 between DONEGAL MUTUAL INSURANCE COMPANY, a Pennsylvania
mutual fire insurance company (“Donegal Mutual”) and SOUTHERN MUTUAL INSURANCE
COMPANY, a Georgia mutual fire insurance company (“Southern Mutual”).
WITNESSETH:
     WHEREAS, Southern Mutual proposes to issue a surplus note (the “Surplus
Note”), the repayment of which would be subordinated to the claims of
policyholders of Southern Mutual and otherwise be in compliance with applicable
provisions of the Georgia Insurance Code and the regulations of the Commissioner
of Insurance of the State of Georgia in the principal amount of Two Million Five
Hundred Thousand Dollars ($2,500,000) in substantially the form of Appendix A;
     WHEREAS, Donegal Mutual proposes to purchase the Surplus Note;
     WHEREAS, Donegal Mutual and Southern Mutual propose that Southern Mutual
will (i) make certain changes in the composition of the Board of Directors of
Southern Mutual in connection with the transactions contemplated by this
Agreement, (ii) enter into employment agreements with certain of its executive
officers in substantially the form of Appendix C and (iii) reconstitute its
Board of Directors as provided in this Agreement;
     WHEREAS, Donegal Mutual and Southern Mutual propose that Donegal Mutual and
Southern Mutual enter into: (i) a Services Agreement in substantially the form
of Appendix B whereby Donegal Mutual will provide the services specified therein
to Southern Mutual in accordance with the terms of such Services Agreement,
(ii) a Technology License Agreement in substantially the form of Appendix D
whereby Donegal Mutual will license certain of its computer applications and
systems to Southern Mutual in accordance with the terms of such Technology
License Agreement and (iii) a Quota Share Reinsurance Agreement in substantially
the form of Appendix E, whereby Southern Mutual will cede up to 100% of its net
written premiums to Donegal Mutual in accordance with the terms of such Quota
Share Reinsurance Agreement but Southern Mutual shall retain sole responsibility
for all of its other liabilities;
     WHEREAS, the Board of Directors of Donegal Mutual has approved this
Agreement, the form of Surplus Note Donegal Mutual will purchase, the Services
Agreement, the Technology License Agreement and the Quota Share Reinsurance
Agreement by resolutions duly adopted; and

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, the Board of Directors of Southern Mutual has approved this
Agreement, the Surplus Note, the Services Agreement, the Employment Agreements,
the Technology License Agreement and the Quota Share Reinsurance Agreement by
resolutions duly adopted;
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and the Ancillary Agreements, and intending to be legally bound
hereby, Donegal Mutual and Southern Mutual agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. When used in this Agreement, the following words or
phrases have the following meanings:
     “Advisory Board” shall have the meaning set forth in Section 5.10.
     “Affiliate” shall mean a Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
another Person or beneficially owns or has the power to vote or direct the vote
of 10% or more of any class of voting stock or of any form of voting equity
interest of such other Person in the case of a Person that is not a corporation.
For purposes of this definition, “control”, including the terms “controlling”
and “controlled”, means the power to direct or cause the direction of the
management and policies of a Person, directly or indirectly, whether through the
ownership of securities or partnership or other ownership interests, by contract
or otherwise.
     “Agreement” shall have the meaning ascribed to it in the preamble.
     “Ancillary Documents” shall mean the Surplus Note, the Services Agreement,
the Employment Agreements, the Technology License Agreement and the Quota Share
Reinsurance Agreement.
     “Annual Statements” shall mean the annual statements of condition and
affairs filed pursuant to the Georgia Insurance Code.
     “Assets” shall mean all rights, titles, franchises and interests in and to
every species of property, real, personal and mixed, tangible and intangible,
and things in action relating thereto, including, without limitation, cash and
cash equivalents, securities, including, without limitation, exempted securities
under the Securities Act of 1933, as amended (the “Securities Act”),
receivables, recoverables from reinsurance and otherwise, deposits and advances,
loans, agents balances, real property, together with buildings, structures and
the improvements thereon, fixtures contained therein and appurtenances thereto
and easements

-2-



--------------------------------------------------------------------------------



 



and other rights relating thereto, machinery, equipment, furniture, fixtures,
leasehold improvements, vehicles and other assets or property, leases, licenses,
permits, approvals, authorizations, joint venture agreements, contracts or
commitments, whether written or oral, policy forms, training materials,
underwriting manuals, lists of policyholders and agents, processes, trade
secrets, know-how, computer software, computer programs and source codes,
protected formulae, all other Intellectual Property, research, goodwill, prepaid
expenses, books of account, records, files, invoices, data, rights, claims and
privileges and any other assets whatsoever.
     “Closing” and “Closing Date” shall have the respective meanings set forth
in Section 2.3.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Commissioner of Insurance” shall mean the Commissioner of Insurance of the
State of Georgia.
     “Condition” shall mean, as to a Person, the financial condition, business,
results of operations, prospects, liabilities and/or properties or other Assets
of such Person.
     “Confidentiality Agreement” shall mean the Confidentiality Agreement
between Southern Mutual and Donegal Mutual dated as of May 29, 2009.
     “Contract” shall mean a contract, indenture, bond, note, mortgage, deed of
trust, lease, agreement or commitment, whether written or oral, including,
without limitation, an Insurance Contract.
     “Disclosure Schedules” shall mean the Disclosure Schedules of Southern
Mutual attached to this Agreement.
     “Donegal Mutual” shall have the meaning ascribed to it in the preamble.
     “Employment Agreements” shall mean the Employment Agreements to be entered
into between Southern Mutual and each of Allen R. Green, W. Daniel Delamater,
Martin E. Webb and Kimberly L. McClain, in substantially the form of Appendix C.
     “Employee Welfare Plan” shall have the meaning set forth in Section 3(1) of
ERISA.
     “Environmental Claim” shall mean any written notice by a Person alleging
actual or potential Liability, including, without limitation, potential
Liability for any investigatory cost, cleanup cost, governmental response cost,
natural resources damage, property damage, personal injury or penalty, arising
out of, based on or resulting from (a) the presence, transport, disposal,
discharge or release, of any Hazardous Materials at any location, whether

-3-



--------------------------------------------------------------------------------



 



or not owned by Southern Mutual, as the case may be, or (b) circumstances
forming the basis of any violation or alleged violation of any Environmental
Law.
     “Environmental Law” shall mean all federal, state, local and foreign Laws
relating to pollution or protection of human health or the environment,
including, without limitation, ambient air, surface water, ground water, land
surface or subsurface strata, including, without limitation, Laws relating to
emissions, discharges, releases or threatened releases, or the presence of
Hazardous Materials, or otherwise relating to the manufacture, processing,
distribution, use, existence, treatment, storage, disposal, transport,
recycling, reporting or handling of Hazardous Materials.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
     “ERISA Affiliate” shall mean, with respect to Southern Mutual, any trade or
business that together with Southern Mutual would be deemed a “single employer”
within the meaning of Section 4001(a)(14) of ERISA.
     “Georgia Department” shall mean the Department of Insurance of the State of
Georgia.
     “Georgia Insurance Code” shall mean Title 33 of the Official Code of
Georgia Annotated, as amended, and the regulations promulgated thereunder.
     “Governmental Entity” shall mean a court, legislature, governmental agency,
commission or administrative or regulatory authority or instrumentality,
domestic or foreign.
     “Hazardous Materials” shall mean any (i) “hazardous substance,”
“pollutants,” or “containment” as defined in Sections 101(14) and (33) of the
United States Comprehensive Environmental Response, Compensation and Liability
Act, as amended (“CERCLA”) or the regulations issued pursuant to Section 102 of
CERCLA, including any element, compound, mixture, solution or substance that is
or may be designated pursuant to Section 102 of CERCLA; (ii) substance that is
or may be designated pursuant to Section 311(b)(2)(A) of the Federal Water
Pollution Control Act, as amended (“FWCPA”); (iii) hazardous waste having the
characteristics identified under or listed pursuant to Section 3001 of the
Resource Conservation and Recovery Act, as amended (“RCRA”) or having the
characteristics that may subsequently be considered under RCRA to constitute a
hazardous waste; (iv) substance containing petroleum, as that term is defined in
Section 9001(8) of RCRA; (v) toxic pollutant that is or may be listed under
Section 307(a) of FWCPA; (vi) hazardous air pollutant that is or may be listed
under Section 112 of the Clean Air Act, as amended; (vii) imminently hazardous
chemical substance or mixture with respect to which action has been or may be
taken pursuant to Section 7 of the Toxic Substance Control Act, as amended;
(viii) source, special nuclear or by-product material as defined by the Atomic
Energy Act of 1954, as amended; (ix) asbestos-containing material, or urea
formaldehyde or material that contains it;

-4-



--------------------------------------------------------------------------------



 



(x) waste oil and other petroleum products and (xi) any other toxic materials,
contaminants or hazardous substances or wastes pursuant to any Environmental
Law.
     “Health and Safety Requirements” shall mean all federal, state, local and
foreign statutes, regulations, ordinances and other provisions having the force
and effect of Law, all judicial and administrative orders and determinations,
all contractual obligations and all common law concerning public health and
safety, worker health and safety, including without limitation those relating to
the presence, use, production, generation, handling, transportation, treatment,
storage, disposal, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any hazardous materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated biphenyls
or noise, each as amended and as now or hereafter in effect.
     “Insurance Contract” shall mean any Contract of insurance including,
without limitation, reinsurance contracts issued by Southern Mutual.
     “Insurance License” shall mean a License granted by a Governmental Entity
to transact an insurance or reinsurance business.
     “Intellectual Property” shall mean (i) all inventions whether patentable or
unpatentable and whether or not reduced to practice, all improvements thereof
and all patents, applications and patent disclosures, together with all
reissuance, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof; (ii) all trademarks, service marks, trade dress, logos,
trade names and corporate names, together with all translations, adaptations,
derivations and applications, registrations and renewals in connection
therewith; (iii) all copyrightable works, all copyrights and all applications,
registrations and renewals in connection therewith; (iv) all mask works and all
applications, registrations and renewals thereof; (v) all trade secrets and
confidential business information including ideas, research and development,
know-how, formulas, data, designs, drawings, specifications, policy forms,
training materials, underwriting manuals, pricing and cost information and
business and marketing plans and proposals; (vi) all computer software including
data and related documentation; (vii) all other proprietary rights and (viii)
all copies and tangible embodiments thereof in whatever form or medium.
     “Investment Assets” shall mean bonds, notes, debentures, mortgage loans,
collateral loans and all other instruments of indebtedness, stocks, partnership
interests and other equity interests, real estate and leasehold and other
interests therein, certificates issued by or interests in trusts, cash on hand
and on deposit, personal property and interests therein and all other Assets
acquired for investment purposes.
     “IRS” shall mean the Internal Revenue Service.

-5-



--------------------------------------------------------------------------------



 



     “Knowledge” as to Southern Mutual shall mean the knowledge of Allen R.
Green, W. Daniel Delamater, Martin E. Webb or Kimberly L. McClain after due
inquiry. “Knowledge” as to Donegal Mutual shall mean the knowledge of Donald H.
Nikolaus, Jeffrey D. Miller or Daniel J. Wagner after due inquiry.
     “Law” shall mean a law, ordinance, rule or regulation enacted or
promulgated, or an Order issued or rendered, by any Governmental Entity.
     “Liability” shall mean a liability, obligation, claim or cause of action of
any kind or nature whatsoever, whether absolute, accrued, contingent or other
and whether known or unknown, including, without limitation, any liability,
obligation, claim or cause of action arising as a result of an Insurance
Contract.
     “License” shall mean a license, certificate of authority, permit or other
authorization to transact an activity or business issued or granted by a
Governmental Entity.
     “Lien” shall mean a lien, mortgage, deed to secure debt, pledge, security
interest, lease, sublease, charge, levy or other encumbrance of any kind.
     “Losses” shall mean losses, claims, damages, costs, expenses, Liabilities
and judgments, including, without limitation, court costs and attorneys’ and
expert witness fees.
     “Material Adverse Effect” means, with respect to Southern Mutual or Donegal
Mutual, any fact, event, circumstance, change, condition or effect that (i) has
been, or could reasonably be expected to be, material and adverse to the assets,
liabilities, properties, financial position, results of operations, cash flows
or business of Southern Mutual or Donegal Mutual and its subsidiaries taken as a
whole or (ii) has materially impaired, or could reasonably be expected to impair
materially, the ability of Southern Mutual or Donegal Mutual to perform their
respective obligations under this Agreement or otherwise materially affect the
consummation of the transactions this Agreement contemplates; provided, however,
that Material Adverse Effect shall not be deemed to include the impact of
(a) changes after the date of this Agreement in SAP, (b) any action or omission
of Southern Mutual or Donegal Mutual with the prior consent of the other or as
otherwise contemplated by this Agreement in connection with the consummation of
the transactions this Agreement contemplates, (c) changes after the date of this
Agreement in laws, (d) changes in general economic conditions that did not
disproportionally adversely affect Southern Mutual, (e) reasonable expenses,
including the retention of legal advisors, in connection with the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions this Agreement contemplates and (f) the financial condition or the
results of operations of Southern Mutual for the six months ended June 30, 2009
and the results of operations or financial condition of Southern Mutual for the
period July 1, 2009 through the Closing Date.

-6-



--------------------------------------------------------------------------------



 



     “Member” shall mean a policyholder of Southern Mutual other than a
policyholder of a reinsurance contract.
     “Officers’ Certificate” shall mean, with respect to any Person, a
certificate executed by the Chief Executive Officer, the President or an
appropriate Vice President of such Person, as attested by the Secretary or an
Assistant Secretary of such Person.
     “Ordinary Course of Business” shall mean an action taken by a Person if:
(i) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
(ii) such action is not required to be authorized by the board of directors of
such Person or by any Person or group of Persons exercising similar authority or
by a parent company and (iii) such action is similar in nature and magnitude to
actions customarily taken, without any authorization by the board of directors
or by any Person or group of Persons exercising similar authority or by a parent
company, in the ordinary course of the normal day-to-day operations of other
Persons that are in the same line of business as such Person.
     “Order” shall mean an order, writ, ruling, judgment, injunction or decree
of, or any stipulation to or agreement with, any arbitrator, mediator or
Governmental Entity.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
entity.
     “Permits” shall have the meaning set forth in Section 3.11(d).
     “Permitted Liens” shall mean as to Southern Mutual, (i) all Liens approved
in writing by Donegal Mutual, (ii) statutory Liens arising out of operation of
Law with respect to a Liability incurred in the Ordinary Course of Business of
Southern Mutual and that is not delinquent and can be paid without interest or
penalty and (iii) such Liens and other imperfections of title that do not
materially detract from the value or impair the use of the property subject
thereto.
     “Person” shall mean an individual, corporation, partnership, association,
joint stock company, Governmental Entity, business trust, unincorporated
organization or other legal entity.
     “Proceedings” shall mean actions, suits, hearings, claims and other similar
proceedings.
     “Quarterly Statements” shall mean the quarterly statements of condition and
affairs filed pursuant to state insurance Laws.
     “Quota Share Reinsurance Agreement” shall mean the Quota Share Reinsurance
Agreement between Donegal Mutual and Southern Mutual in substantially the form
of Appendix E.

-7-



--------------------------------------------------------------------------------



 



     “Reorganization Proposal” shall have the meaning set forth in Section 5.8.
     “Required Filings and Approvals” shall mean the filing of this Agreement
with and the approval of such by the Commissioner of Insurance, and such other
applications, registrations, declarations, filings, authorizations, Orders,
consents and approvals as may be required to be made or obtained prior to
consummation of the transactions contemplated hereby under the Laws of any
jurisdiction.
     “SAP” shall mean statutory accounting practices as prescribed or permitted
by the Commissioner of Insurance and the National Association of Insurance
Commissioners subject, in the case of unaudited interim financial statements, to
normal year-end adjustments and the absence of footnotes.
     “Services Agreement” shall mean the Services and Affiliation Agreement
between Donegal Mutual and Southern Mutual in substantially the form of
Appendix B.
     “Southern Mutual” shall have the meaning ascribed to it in the preamble.
     “Southern Mutual Financial Statements” shall have the meaning set forth in
Section 3.5.
     “Southern Mutual Property” shall mean any property on which Southern Mutual
holds a Lien or any facility that is owned by Southern Mutual or in the
management of which Southern Mutual actively participates.
     “Subsidiary” of a Person means any Person with respect to whom such
specified Person, directly or indirectly, beneficially owns 50% or more of the
equity interests in, or holds the voting control of 50% or more of the equity
interests in, such Person.
     “Surplus Note” shall mean the Surplus Note to be issued by Southern Mutual
to Donegal Mutual in substantially the form of Appendix A.
     “Taxes” shall mean all income, gross income, gross receipts, premium,
sales, use, transfer, franchise, profits, withholding, payroll, employment,
excise, severance, property and windfall profits taxes, and all other taxes,
assessments or similar charges of any kind whatsoever thereon or applicable
thereto, together with any interest and any penalties, additions to tax or
additional amounts, in each case imposed by any taxing authority, domestic or
foreign, upon Southern Mutual, including, without limitation, all such amounts
imposed as a result of being a member of an affiliated or combined group.
     “Tax Returns” or “Returns” shall mean all tax returns, declarations,
reports, estimates, information returns and statements required to be filed
under federal, state, local or foreign Laws.

-8-



--------------------------------------------------------------------------------



 



     “Technology License Agreement” shall mean the Technology License Agreement
between Donegal Mutual and Southern Mutual in substantially the form of
Appendix D.
ARTICLE II
SALE AND PURCHASE OF SURPLUS NOTE
     2.1 Sale and Purchase of Surplus Note. Upon the terms, conditions,
representations and warranties herein set forth, Southern Mutual hereby agrees
to sell the Surplus Note to Donegal Mutual and Donegal Mutual hereby agrees to
purchase the Surplus Note from Southern Mutual.
     2.2 Payment of Purchase Price and Delivery of Surplus Note. The purchase
price of the Surplus Note shall be Two Million Five Hundred Thousand Dollars
($2,500,000). Donegal Mutual will pay the entire purchase price of the Surplus
Note in cash to Southern Mutual on the Closing Date against delivery of the
executed Surplus Note by Southern Mutual to Donegal Mutual.
     2.3 Closing Date.
          (a) The transactions contemplated by this Agreement shall be
consummated (the “Closing”) at 10:00 a.m. on October 31, 2009 or within five
business days following the date on which the Commissioner has approved the
change of control described in Donegal Mutual’s Form A Statement if such
approval has not been received by October 31, 2009 (the “Closing Date”),
provided that all of the conditions set forth in Article VI shall have been
fulfilled not later than the Closing Date. Unless otherwise mutually agreed by
Donegal Mutual and Southern Mutual, the Closing shall be held at the offices of
Duane Morris LLP, Atlantic Center Plaza, Suite 700, 1180 West Peachtree Street
NW, Atlanta, GA 30309-3448 on the Closing Date.
          (b) At the Closing, Southern Mutual shall deliver to Donegal Mutual
(i) copies of each resolution adopted by the Board of Directors of Southern
Mutual approving and adopting this Agreement, the Surplus Note, the Services
Agreement, the Employment Agreements, the Technology License Agreement and the
Quota Share Reinsurance Agreement and authorizing the consummation of the
transactions contemplated hereby and thereby, certified by the Secretary of
Southern Mutual that each such resolution is then in full force and effect and
without amendment; (ii) any Officers’ Certificate specified in Section 6.2 duly
executed by the President of Southern Mutual; (iii) the Services Agreement duly
executed by Southern Mutual; (iv) the Technology License Agreement duly executed
by Southern Mutual; (v) the Quota Share Reinsurance Agreement duly executed by
Southern Mutual; (vi) the Surplus Note duly executed by Southern Mutual;
(vii) duly executed copies of the resignations of all but five current members
of the Board of Directors of Southern

-9-



--------------------------------------------------------------------------------



 



Mutual designated by Southern Mutual and evidence of the appointment of the
seven designees of Donegal Mutual as members of a 12-member Southern Mutual
Board of Directors as specified in Section 6.2(d); (viii) evidence of the
termination of any severance or similar agreement required by Section 6.2(e),
(ix) duly executed copies of the Employment Agreements as specified in Section
6.2(e), (x) appointment of the Advisory Board as provided in Section 5.10 and
(xi) an officer’s certificate to the effect that the Bylaws of Southern Mutual
as amended effective as of the Closing Date remain in full force and effect
without any change.
          (c) At the Closing, Donegal Mutual shall deliver to Southern Mutual
(i) copies of each resolution adopted by the Board of Directors of Donegal
Mutual approving and adopting this Agreement, the form of the Surplus Note
Donegal Mutual will purchase, the Services Agreement, the Technology License
Agreement and the Quota Share Reinsurance Agreement and authorizing the
consummation of the transactions contemplated hereby and thereby, certified by
the Secretary of Donegal Mutual that each such resolution is then in full force
and effect and without amendment; (ii) the Services Agreement duly executed by
Donegal Mutual; (iii) the Technology License Agreement duly executed by Donegal
Mutual; (iv) the Quota Share Reinsurance Agreement duly executed by Donegal
Mutual and (v) any Officers’ Certificate specified in Section 6.3 duly executed
by Donegal Mutual.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SOUTHERN MUTUAL
     As an inducement to Donegal Mutual to enter into this Agreement and to
consummate the transactions contemplated herein, Southern Mutual represents and
warrants to Donegal Mutual and agrees that with the exception of the matters
specifically described in the Disclosure Schedules delivered by Southern Mutual
to Donegal Mutual prior to the date of this Agreement:
     3.1 Organization and Standing.
          (a) Southern Mutual is a mutual fire insurance company duly organized,
validly existing and in good standing under the laws of the State of Georgia and
has the requisite corporate power and authority to conduct its business as it is
currently being conducted. Southern Mutual is admitted to transact an insurance
business as a foreign insurance company in South Carolina, which is the only
foreign jurisdiction where Southern Mutual’s failure to be admitted would have a
Southern Mutual Material Adverse Effect.

-10-



--------------------------------------------------------------------------------



 



          (b) Southern Mutual has previously delivered accurate and complete
copies of its Amended Charter as currently in effect and its Bylaws as amended
to be effective as of the Closing Date to Donegal Mutual.
     3.2 Subsidiaries. Southern Mutual has no subsidiaries.
     3.3 Authority; No Violation.
          (a) Southern Mutual has the requisite corporate power and authority to
execute and deliver this Agreement and the Ancillary Documents and, subject to
the receipt of the Required Filings and Approvals, to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Ancillary Agreements have been duly approved and authorized by
the Board of Directors of Southern Mutual and the consummation of the
transactions contemplated hereby and thereby effective on the Closing Date.
          (b) Subject to receipt of the Required Filings and Approvals, no other
corporate proceedings on the part of Southern Mutual are necessary to authorize
this Agreement and the Ancillary Documents and the transactions contemplated
hereby and thereby.
          (c) Subject to receipt of the Required Filings and Approvals, this
Agreement and the Ancillary Documents, when executed and delivered by Southern
Mutual and assuming the due execution thereof by the other requisite parties
thereto will constitute the valid, legal and binding agreements of Southern
Mutual enforceable in accordance with their respective terms, except that
(i) such enforcement may be subject to bankruptcy, rehabilitation, liquidation,
conservation, dissolution, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect relating to creditors’ rights generally
and (ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any Proceeding therefor may be brought.
          (d) Neither the execution, delivery and performance of this Agreement
or the Ancillary Documents nor the consummation of the transactions contemplated
hereby or thereby, nor compliance with and the fulfillment of the terms and
provisions hereof and thereof, will (i) conflict with or result in a breach of
the terms, conditions or provisions of or constitute a default under Bylaws of
Southern Mutual, as amended effective as of the Closing Date, or any instrument,
agreement, mortgage, judgment, Order, award, decree or other restriction to
which Southern Mutual is a party or by which Southern Mutual is bound; (ii) give
any party to or with rights under any such instrument, agreement, mortgage,
judgment, Order, award, decree or other restriction the right to terminate,
modify or otherwise change the rights or obligations of Southern Mutual under
such instrument, agreement, mortgage, judgment, Order, award, decree or other
restriction or (iii) require the approval, consent or

-11-



--------------------------------------------------------------------------------



 



authorization of or any filing with or notification to any federal, state or
local court or Governmental Entity, except (y) the Required Filings and
Approvals and (z) any approval, consent or authorization the failure of which to
obtain would not, individually or in the aggregate, have a Southern Mutual
Material Adverse Effect.
     3.4 Consents and Approvals of Government Entities. Other than the Required
Filings and Approvals, no consent, approval, Order or authorization of, or
registration, application, declaration or filing with any Governmental Entity is
required with respect to Southern Mutual in connection with the execution and
delivery of this Agreement and the Ancillary Documents.
     3.5 Financial Statements; Examinations.
          (a) Southern Mutual has furnished to Donegal Mutual the audited
balance sheets of Southern Mutual as of December 31, 2006, 2007 and 2008 and the
related statements of operations and of changes in financial position for the
periods then ended, together with appropriate notes to such financial statements
(collectively, the “Southern Mutual Financial Statements”). The Southern Mutual
Financial Statements are accompanied by the reports thereon by Habif, Arogeti &
Wynne, LLP, independent registered public accountants. The Southern Mutual
Financial Statements are correct and complete in all material respects and
fairly present the financial position of Southern Mutual as at the respective
dates thereof, the results of its operations and the changes in its financial
position for the respective periods covered thereby and have been prepared in
conformity with SAP consistently applied throughout all periods.
          (b) Each of the Annual Statements of Southern Mutual for 2006, 2007
and 2008 was in compliance in all material respects with applicable Law when
filed.
          (c) The most recently completed report of examination of Southern
Mutual conducted by the Georgia Department was for the period set forth in
Schedule 3.5(C), and a complete and correct copy of such report is attached to
Schedule 3.5(C).
          (d) Since the dates of all examinations referred to in
Schedule 3.5(C), Southern Mutual has not been the subject of further examination
by any insurance Governmental Entity, and Southern Mutual is not currently
undergoing examination by any insurance Governmental Entity.
          (e) Southern Mutual has also furnished to Donegal Mutual its unaudited
financial statements for the six months ended June 30, 2009. Such financial
statements fairly present the financial position of Southern Mutual as of
June 30, 2009 and the results of its operations for the six months then ended
and have been prepared in conformity with SAP as used in the preparation of the
Southern Mutual Financial Statements.

-12-



--------------------------------------------------------------------------------



 



          (f) Schedule 3.5(F) sets forth a correct and complete list of all
(i) accounts, borrowing resolutions and deposit boxes maintained by Southern
Mutual at any bank or other financial institution, (ii) the names of the persons
authorized to sign or otherwise act for Southern Mutual with respect thereto and
(iii) powers of attorney for Southern Mutual with respect thereto.
     3.6 Material Changes Since December 31, 2008. Since December 31, 2008,
Southern Mutual has operated its business in the Ordinary Course of Business
and, whether or not in the Ordinary Course of Business of Southern Mutual, other
than as disclosed in this Agreement or the Schedules to this Agreement, there
has not been, occurred or arisen (i) any material adverse change in the
Condition of Southern Mutual from that shown on the balance sheet of Southern
Mutual as of December 31, 2008 referred to in Section 3.5; (ii) any damage or
destruction in the nature of a casualty loss, whether covered by insurance or
not, to any Asset that is material to the financial condition, operations or
business of Southern Mutual; (iii) any material increase in any employee benefit
plan listed in Section 3.19; (iv) any amendment or termination of any agreement,
or cancellation or reduction of any debt owing to Southern Mutual or waiver or
relinquishment of any right of material value to Southern Mutual or (v) any
other event, condition or state of facts of any character that would constitute
a Southern Mutual Material Adverse Effect.
     3.7 Availability of Assets and Legality of Use. The Assets owned or leased
by Southern Mutual constitute all of the Assets that Southern Mutual is using in
its business, and such Assets, to the Knowledge of Southern Mutual, are in good
and serviceable condition, normal wear and tear excepted, and suitable and
adequate for the uses for which intended and such Assets and their uses conform
in all material respects to all applicable Laws. Such Assets will be sufficient
for the continued conduct of Southern Mutual’s business immediately after the
Closing in substantially the same manner as Southern Mutual’s business was
conducted immediately prior to the Closing.
     3.8 Title to Assets. Southern Mutual has good and marketable title to all
of its Assets, including the Assets reflected on the December 31, 2008 balance
sheet referred to in Section 3.5 and all of the Assets thereafter acquired by
it, except to the extent that such Assets have thereafter been disposed of for
fair value in the Ordinary Course of Business of Southern Mutual.
     3.9 Books and Records. The books of account, minute books and other records
of Southern Mutual, all of which have been made available to Donegal Mutual, are
complete and correct and have been maintained in accordance with sound business
practices and the requirements of the Georgia Insurance Code and any other
applicable Laws, including, but not limited to, the requirements of
Section 13(b)(2) of the Securities Exchange Act of 1934, as amended, to the
extent applicable to Southern Mutual, and Southern Mutual maintains an adequate
system of internal controls. Since January 1, 2004, the minute books of Southern
Mutual contain accurate and complete records of all meetings held of, and
corporate action

-13-



--------------------------------------------------------------------------------



 



taken by, the policyholders, the Board of Directors and committees of the Board
of Directors of Southern Mutual, and no meeting of any such policyholders, Board
of Directors or committees thereof has been held for which minutes have not been
prepared and are not contained in such minute books. At the Closing, all of the
aforementioned books and records will be in the possession of Southern Mutual.
     3.10 Accounts Receivable. All accounts receivable reflected on the
December 31, 2008 balance sheet referred to in Section 3.5 and all accounts
receivable arising subsequent to such date and prior to the date of this
Agreement, not collected at the date hereof, have arisen from bona fide
transactions in the Ordinary Course of Business of Southern Mutual. To the
Knowledge of Southern Mutual, none of such receivables is subject to
counterclaims or set-offs or is in dispute and all of such accounts are good and
collectible in the Ordinary Course of Business at the aggregate recorded amounts
thereof, subject in each case to the allowance for possible losses shown on such
balance sheet. All accounts receivable existing on the Closing Date will be good
and collectible in the Ordinary Course of Business at the aggregate recorded
amounts thereof, net of any applicable allowance for doubtful accounts, which
allowance will be determined on a basis consistent with the basis used in
determining the allowance for doubtful accounts reflected in the December 31,
2008 balance sheet referred to in Section 3.5.
     3.11 Compliance with Legal Requirements; Governmental Authorizations.
Schedule 3.11 contains a complete and accurate list and copy of the licenses of
Southern Mutual to transact insurance in a state and each other material
license, permit and other authorization held by Southern Mutual in the operation
of its business. Except as set forth in Schedule 3.10:
          (a) To the Knowledge of Southern Mutual, Southern Mutual is, and at
all times since January 1, 2004 has been, in compliance in all material respects
with the Georgia Insurance Code, and all other Laws that are applicable to it or
to the conduct or operation of its business or the ownership or use of any of
its Assets.
          (b) To the Knowledge of Southern Mutual, no event has occurred or
circumstance exists that with or without notice or lapse of time (i) may
constitute or result in a violation by Southern Mutual of, or a failure on the
part of Southern Mutual to comply with, any Law in any material respect or
(ii) may give rise to any material obligation on the part of Southern Mutual to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.
          (c) Southern Mutual has not received, at any time since January 1,
2004, any oral or written notice or other communication from any Governmental
Entity or any other Person regarding (i) any actual, alleged, possible or
potential violation of, or failure to comply with, any Law in any material
respect or (ii) any actual, alleged, possible or potential material obligation
that may give rise on the part of Southern Mutual to undertake, or to bear all
or any portion of the cost of, any material remedial action of any nature.

-14-



--------------------------------------------------------------------------------



 



          (d) Southern Mutual possesses all material Licenses, Permits and other
authorizations necessary to own or lease and operate its properties and to
conduct its business as now conducted and, to the Knowledge of Southern Mutual,
each of Southern Mutual’s agents is duly licensed as such. All of such Licenses,
Permits and authorizations of Southern Mutual and such agents’ appointments are
hereinafter collectively called the “Permits.” All Permits are in full force and
effect and will continue in effect after the date hereof and the Closing Date
without the consent, approval or act of, or the making of any filing with, any
Governmental Entity other than the Required Filings and Approvals. To the
Knowledge of Southern Mutual, Southern Mutual is, and at all times since
January 1, 2004 has been, in material compliance with all terms and requirements
of each Permit. Neither Southern Mutual nor, to the Knowledge of Southern
Mutual, any of Southern Mutual’s agents are in material violation of the terms
of any Permit, and Southern Mutual has not received notice of any violation or
claimed violation thereunder. All applications required to have been filed for
the renewal of any and all Permits have been duly filed on a timely basis with
the appropriate Governmental Entity, and all other filings required to have been
made with such Governmental Entities with respect to the Permits have been duly
made on a timely basis.
     3.12 Real Property and Leases. Southern Mutual does not own any real
property except as listed on Schedule 3.12(A), and, except as listed on
Schedule 3.12(A), Southern Mutual is not a party to any lease or agreement under
which Southern Mutual is lessee or sublessee of, or holds or operates, any real
property owned by any third party. All of such leases and agreements are in full
force and effect and constitute legal, valid and binding obligations of Southern
Mutual, and, to the Knowledge of Southern Mutual, the other parties thereto.
Southern Mutual is not in default in any material respect under any such lease
or agreement nor has any event occurred that, with the passage of time or giving
of notice or both would constitute such a default and Southern Mutual will not
take any action or fail to take required action between the date hereof and the
Closing Date that would permit any such default or event to occur. None of such
leases and agreements requires the consent of any party thereto in order to
undertake or consummate the transactions contemplated by this Agreement.
     3.13 Insurance. Southern Mutual maintains policies of fire and casualty,
product and other liability and other forms of insurance in such amounts and
against such risks and losses as are adequate and reasonable for its business as
currently conducted and properties and are sufficient for compliance with all
Laws applicable to Southern Mutual. All such policies are valid, duly issued and
enforceable in accordance with their respective terms and conditions. The
attached Schedule 3.13 lists all policies of insurance that are or were owned,
held or maintained by or for the benefit of Southern Mutual or under which
Southern Mutual is or was a named insured from January 1, 2006 to the date
hereof, including policy numbers, nature of coverage, limits, deductibles,
carriers, premiums and effective and termination dates, under which Southern
Mutual has any remaining coverage. To the Knowledge of

-15-



--------------------------------------------------------------------------------



 



Southern Mutual, Southern Mutual has complied with each of such policies and has
not failed to give any notice or present any known claim thereunder. Southern
Mutual will keep such insurance in full force and effect through the Closing
Date. Southern Mutual has not received, and, to the Knowledge of Southern
Mutual, no event or omission has occurred that may cause it to receive, notice
that any such policies will be cancelled or will be reduced in amount or scope.
Southern Mutual has delivered true and complete copies of all such policies to
Donegal Mutual.
     3.14 Conduct of Business.
          (a) Schedule 3.14 lists all claims arising in other than the Ordinary
Course of Business of Southern Mutual that are pending or, to the Knowledge of
Southern Mutual, threatened against Southern Mutual and correctly sets forth the
data reflected therein, including the insurance carrier to which the claim has
been reported. No insurance carrier listed therein has denied coverage of any
claim listed opposite its name or accepted investigation of any such loss or
defense of any such claim under a reservation of rights.
          (b) The aggregate actuarial reserves and other actuarial amounts held
in respect of Liabilities with respect to Insurance Contracts of Southern Mutual
as established or reflected in the December 31, 2008 Annual Statement of
Southern Mutual and in the Southern Mutual Financial Statements as of
December 31, 2008: (i) were determined in accordance with sound actuarial
standards consistently applied, (ii) were fairly stated in accordance with sound
actuarial principles, (iii) were based on actuarial assumptions that are in
accordance with those specified in the related Insurance Contracts, (iv) met
meet the requirements of the insurance Laws of the applicable jurisdiction in
all material respects and (v) to the Knowledge of Southern Mutual, were adequate
to cover the total amount of all reasonably anticipated matured and unmatured
Liabilities of Southern Mutual under all outstanding Insurance Contracts
pursuant to which Southern Mutual has any Liability. For purposes of clause
(v) above, (x) the adequacy of reserves shall be determined only on the basis of
facts and circumstances known based on procedures consistently applied by
Southern Mutual in connection with assessing the adequacy of reserves from time
to time by Southern Mutual as at the date hereof and (y) the fact that reserves
covered by any such representation may be subsequently adjusted at times and
under circumstances consistent with Southern Mutual’s ordinary practice of
periodically reassessing the adequacy of its reserves shall not be used to
support any claim regarding the accuracy of such representation.
          (c) All of Southern Mutual’s outstanding insurance coverage is, to the
extent required by applicable Law, on forms and at rates approved by the
insurance regulatory authority of the jurisdiction where issued or has been
filed with and not objected to by such authority within the period provided for
objection. To the Knowledge of Southern Mutual, Southern Mutual has not exceeded
any authority granted to it by any party to bind it in connection with Southern
Mutual’s business.

-16-



--------------------------------------------------------------------------------



 



     3.15 No Undisclosed Material Liabilities. Southern Mutual is not subject to
any material Liability, including, to the Knowledge of Southern Mutual,
unasserted claims, absolute or contingent, that is not shown or that is in
excess of amounts shown or reserved for in the December 31, 2008 balance sheet
referred to in Section 3.5, other than Liabilities of the same nature as those
set forth in such balance sheet and reasonably incurred in the Ordinary Course
of Business of Southern Mutual after December 31, 2008.
     3.16 No Defaults or Litigation. Southern Mutual is not in default in any
material respect under any Contract to which it is a party. There are no
lawsuits, proceedings, claims or governmental investigations pending or, to the
Knowledge of Southern Mutual, threatened against Southern Mutual or against the
properties or business thereof that might, individually or in the aggregate,
have a Southern Mutual Material Adverse Effect and Southern Mutual has no
Knowledge of any factual basis for any such lawsuit, proceeding, claim or
investigation and there is no action, suit, proceeding or investigation pending,
threatened or contemplated that questions the legality, validity or propriety of
the transactions contemplated by this Agreement.
     3.17 Tax Liabilities. The amounts reflected as liabilities for Taxes on the
December 31, 2008 balance sheet referred to in Section 3.5 are sufficient for
the payment of all Taxes of Southern Mutual accrued for or applicable to the
period ended on such balance sheet date and all years and periods prior thereto.
All Tax Returns that are required to be filed by or in respect of Southern
Mutual up to and including the date hereof have been filed and all Taxes,
including any interest and penalties thereon, which have become due pursuant to
such Returns or pursuant to any assessment have been paid and no extension of
the time for filing of any such return is presently in effect. All such Returns
that have been filed or will be filed by or in respect of Southern Mutual for
any period ending on or before the Closing Date are or will be true and correct.
There exists no proposed assessment against Southern Mutual. No consent to the
application of Section 341(f)(2) of the Code has been filed with respect to any
Southern Mutual Property. Southern Mutual has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor or other third party. No claim has ever
been made by a Governmental Entity in a jurisdiction where Southern Mutual does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction. Southern Mutual has delivered to Donegal Mutual correct and
complete copies of all federal, state and local Tax Returns, examination reports
and statements of deficiencies assessed against or agreed to by Southern Mutual
since January 1, 2004. The federal Tax Returns for Southern Mutual have never
been examined by the IRS, and the applicable statute of limitations relating
thereto has expired for the tax year ended December 31, 2004 and all prior
periods.
     3.18 Contracts. Except as disclosed on Schedule 3.18, Southern Mutual is
not a party to (i) any contract for the purchase or sale of real property to or
from any third party; (ii) any contract for the lease or sublease of personal
property from or to any third party that

-17-



--------------------------------------------------------------------------------



 



provides for annual rentals in excess of $25,000, or any group of contracts for
the lease or sublease of similar kinds of personal property from or to third
parties that provides in the aggregate for annual rentals in excess of $25,000;
(iii) any contract for the purchase or sale of equipment, computer software,
lists of clients, insurance carriers or agents or similar information,
commodities, merchandise, supplies, other materials or personal property or for
the furnishing or receipt of services that calls for performance over a period
of more than 60 days and involves more than the sum of $25,000; (iv) any license
agreement involving the use of copyrights, franchises, licenses, trademarks, or
information owned by Southern Mutual or others; (v) any broker’s representative,
sales, agency or advertising contract that is not terminable on notice of
30 days or less; (vi) any contract involving the borrowing or lending of money
or the guarantee of the obligations of officers, directors, employees or others
or (vii) any other contract, whether or not made in the Ordinary Course of
Business of Southern Mutual that is material to the business or Assets of
Southern Mutual. No outstanding purchase commitment by Southern Mutual is in
excess of its ordinary business requirements or at a price in excess of market
price at the date thereof. None of such contracts and agreements will expire or
be terminated or be subject to any modification of terms or conditions by reason
of the consummation of the transactions contemplated by this Agreement. With
respect to its contracts with insurance agents, none of the agents who are a
party to any such agreement has terminated, threatened to terminate or given any
notice, written or oral, of an intention to terminate its agreement with
Southern Mutual or to substantially reduce the volume of business placed with or
through Southern Mutual, and Southern Mutual has no Knowledge of any condition
or state of facts or circumstances that would cause any such termination or
reduction in the foreseeable future. Southern Mutual is not in default in any
material respect under the terms of any such contract nor is it in default in
the payment of any insurance premiums due to insurance carriers nor any
principal of or interest on any indebtedness for borrowed money nor has any
event occurred that, with the passage of time or giving of notice, or both,
would constitute such a default by Southern Mutual and, to the Knowledge of
Southern Mutual, no other party to any such contract is in default in any
material respect thereunder nor has any such event occurred with respect to such
party. Without the prior written consent of Donegal Mutual, Southern Mutual will
not make any changes or modifications in any of the foregoing, nor incur any
further obligations or commitments, nor make any further additions to its
properties, except in each case in the Ordinary Course of Business of Southern
Mutual and as contemplated by this Agreement.
     3.19 Employee Agreements. Schedule 3.19 lists all plans, contracts and
arrangements, oral or written, including but not limited to, union contracts,
employee benefit plans, deferred compensation agreements, split dollar
agreements, employment agreements, consulting agreements, confidentiality
agreements, non-competition agreements or other agreements with any of Southern
Mutual’s employees, whereunder Southern Mutual has any obligation, other than
obligations to make current wage or salary payments terminable on notice of
30 days or less, to or on behalf of its officers, employees or their
beneficiaries or whereunder any of such persons owes money to Southern Mutual.

-18-



--------------------------------------------------------------------------------



 



     3.20 Employee Relations. Southern Mutual has not engaged in any unfair
labor practice, unlawful employment practice or unlawful discriminatory practice
in the conduct of its business. To the Knowledge of Southern Mutual, Southern
Mutual has complied in all material respects with all applicable Laws relating
to wages, hours and collective bargaining and has withheld all amounts required
by agreement to be withheld from the wages or salaries of employees. The
relations of Southern Mutual with its employees are satisfactory, and Southern
Mutual is not a party to or affected by or threatened with, or to the Knowledge
of Southern Mutual in danger of, being a party to or affected by, any labor
dispute that materially interferes or would materially interfere with the
conduct of its business. Schedule 3.20 sets forth the name and total annual
compensation, including bonuses, payable to each of the officers, directors and
employees of Southern Mutual whose total annual compensation, including bonuses,
during the year ended December 31, 2008 exceeded the sum of $75,000. Since
December 31, 2008, there has been no material increase in the compensation
payable to any of such officers, directors or employees, except as set forth in
Schedule 3.20.
     3.21 Employee Retirement Income Security Act.
          (a) Schedule 3.19 contains a list of any “employee benefit plan”
within the meaning of Section 3(3) of ERISA established or maintained by
Southern Mutual or to which Southern Mutual has made any contribution. Southern
Mutual is not required, and was not required within the immediately preceding
five years, to make any contribution to any “multiemployer plan” within the
meaning of Section 3(37) of ERISA. Southern Mutual has no liability in respect
of any employee benefit plan established or maintained or to which contributions
are or were made by it to the PBGC or to any beneficiary of such plans. Southern
Mutual has timely filed all required reports and descriptions, including
Form 5500 Annual Reports, summary annual reports, PBGC-1’s and summary plan
descriptions, and distributed such documents appropriately with respect to each
such employee benefit plan. Southern Mutual has met the requirements of COBRA
with respect to each such employee benefit plan that is an Employee Welfare
Plan.
          (b) (i) No employee pension benefit plan, as defined in Section 3(2)
of ERISA, maintained or contributed to by Southern Mutual or in respect of which
Southern Mutual is considered an “employer” under Section 414 of the Code, has
incurred any “accumulated funding deficiency,” as defined in Section 412 of the
Code, whether or not waived, or has incurred any liability to PBGC and (ii) to
the Knowledge of Southern Mutual, Southern Mutual has not breached any of the
responsibilities, obligations or duties imposed on it by ERISA with respect to
any employee pension benefit plan maintained by it, which breach has given rise
to, or will in the future give rise to, an obligation to pay money. To the
Knowledge of Southern Mutual, neither Southern Mutual nor any of its affiliates
or, to the Knowledge of Southern Mutual, any “party in interest,” as defined in
Section 3(14) of ERISA, in respect of any such plan has engaged in any
non-exempted prohibited transaction

-19-



--------------------------------------------------------------------------------



 



described in Sections 406 and 408 of ERISA or Section 4975 of the Code. No
reportable event, as defined in Section 4043 of ERISA, has occurred with respect
to any employee pension benefit plan maintained or contributed to by Southern
Mutual or in respect of which Southern Mutual is an employer under Section 414
of the Code and none of such plans has been terminated by the plan administrator
thereof or by the PBGC. To the Knowledge of Southern Mutual, none of Southern
Mutual or its affiliates has incurred any liability for non-compliance with
ERISA or any regulations thereunder. The original or a complete and correct copy
of each plan listed in Schedule 3.19 has been delivered to Donegal Mutual.
     3.22 Conflicts; Sensitive Payments. To the Knowledge of Southern Mutual,
and except as set forth on Schedule 3.22, since January 1, 2004, there are
(i) no material situations involving the interests of Southern Mutual or, to the
Knowledge of Southern Mutual, any officer or director of Southern Mutual, that
may be generally characterized as a “conflict of interest,” including, but not
limited to, the leasing of property to or from Southern Mutual or direct or
indirect interests in the business of competitors, suppliers or customers of
Southern Mutual and (ii) no situations involving illegal payments or payments of
doubtful legality from corporate funds of Southern Mutual since January 1, 2004
to governmental officials or others that may be generally characterized as a
“sensitive payment.”
     3.23 Corporate Name. Southern Mutual owns and possesses all rights to the
use of the name Southern Mutual Insurance Company in the operation of Southern
Mutual’s present business or any other business similar to or competitive with
that being conducted by Southern Mutual, including, but not limited to, the
right to use such name in advertising.
     3.24 Trademarks and Proprietary Rights. All trademarks, trade names,
copyrights and applications therefor that Southern Mutual owns or that are
registered in the name of or licensed to Southern Mutual are listed and briefly
described in Schedule 3.24. No proceedings have been instituted, or are pending
or threatened or, to the Knowledge of Southern Mutual, contemplated that
challenge the validity of the ownership by Southern Mutual of any of such
trademarks, trade names, copyrights or applications. Southern Mutual has not
licensed anyone to use any of the foregoing or any other technical knowhow or
other proprietary rights of Southern Mutual, and Southern Mutual has no
Knowledge of the infringing use if any of such trademarks and trade names or the
infringement of any such copyrights by any Person. Southern Mutual is legally
entitled to use all trademarks, trade names, copyrights, processes and other
technical know-how and other proprietary rights now used in the conduct of its
business and has not received any notice of conflict with the asserted rights of
others.
     3.25 Environmental Matters.
          (a) Southern Mutual is, and, to the Knowledge of Southern Mutual, all
Southern Mutual Property including, with respect to any Southern Mutual
Property, all owners or operators thereof, are, and at all times have been in
substantial compliance with all

-20-



--------------------------------------------------------------------------------



 



applicable Environmental Laws. Southern Mutual has not received any
communication, written or oral, that alleges that Southern Mutual or any
Southern Mutual Property including, with respect to any Southern Mutual
Property, any owner or operator thereof, is not in such compliance, and, to the
Knowledge of Southern Mutual, there are no circumstances that may prevent or
interfere with such compliance in the future.
          (b) No Environmental Claim pending against Southern Mutual or any
Southern Mutual Property or, to the Knowledge of Southern Mutual, threatened
against Southern Mutual or any Southern Mutual Property, or any Person whose
Liability for any Environmental Claims Southern Mutual has or may have retained
or assumed either contractually or by operation of Law, except for Environmental
Claims that, individually or in the aggregate, would not have a Southern Mutual
Material Adverse Effect.
          (c) There are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, disposal or presence of any Hazardous Materials, that, to
the Knowledge of Southern Mutual, could form the basis of any Environmental
Claim against Southern Mutual, any Southern Mutual Property or any Person whose
Liability for any Environmental Claim Southern Mutual has or may have retained
or assumed either contractually or by operation of Law.
          (d) There are no Hazardous Materials present on or in any Southern
Mutual Property, including Hazardous Materials contained in barrels, above or
underground storage tanks, landfills, land deposits, dumps, equipment, whether
movable or fixed, or other containers, either temporary or permanent, and
deposited or located in land, water, sumps or any other part of Southern Mutual
Property or such adjoining property, or incorporated into any structure therein
or thereon.
          (e) Without in any way limiting the generality of the foregoing, and
except as set forth on Schedule 3.25(e), to the Knowledge of Southern Mutual,
(i) there are no underground storage tanks and currently or formerly located on
any Southern Mutual Property, (ii) there is no friable asbestos contained in or
forming part of any building or structure owned or leased by Southern Mutual and
(iii) no polychlorinated biphenyls are used or stored at or on any Southern
Mutual Property.
     3.26 Insurance Issued by Southern Mutual.
          (a) Southern Mutual has provided Donegal Mutual with a list of all
forms of Insurance Contracts used by Southern Mutual as of August 1, 2009, and
has made available to Donegal Mutual copies of all forms of Insurance Contracts
used by Southern Mutual as of August 1, 2009 that are not standard Insurance
Services Office forms. Since August 1, 2009, no forms of Insurance Contracts
written by Southern Mutual have been amended and no sales of any new forms of
Insurance Contracts have been commenced, other than changes to forms, which
changes are not, in the aggregate, material.

-21-



--------------------------------------------------------------------------------



 



          (b) To the Knowledge of Southern Mutual, all benefits payable on or
prior to the date as of which this representation is made by Southern Mutual
under Insurance Contracts have in all material respects been paid, or provision
for payment thereof has been made, in accordance with the terms of the Insurance
Contracts under which they arose, such payments were not delinquent and were
paid, or if provision has been made will be paid, without fines or penalties,
except for fines or penalties that do not exceed $10,000, individually, or
$25,000, in the aggregate, and except for such benefits for which Southern
Mutual reasonably believes there is a reasonable basis to contest payment and is
taking such action.
          (c) To the Knowledge of Southern Mutual, all outstanding Insurance
Contracts of Southern Mutual were issued in conformity with underwriting
standards that conform in all material respects to industry accepted practices
and, with respect to Insurance Contracts reinsured in whole or in part, conform
in all material respects to the standards required pursuant to the terms of the
related reinsurance, coinsurance or other similar Contracts.
          (d) To the Knowledge of Southern Mutual, (i) all amounts recoverable
under reinsurance, coinsurance or other similar Contracts including, without
limitation, amounts based on paid and unpaid Losses are fully collectible;
(ii) each insurance agent or broker, at the time such agent or broker wrote,
sold or produced business for Southern Mutual, was duly licensed as an insurance
agent or broker for the type of business written, sold or produced by such
insurance agent or broker in the particular jurisdiction in which such agent or
broker wrote, sold or produced such business for Southern Mutual, except for
such failures to be so licensed that would not, in the aggregate, have a
Southern Mutual Material Adverse Effect and (iii) no such insurance agent or
broker has violated or has taken any action that with notice or lapse of time or
both, would have violated any Law except for such violations as would not have a
Southern Mutual Material Adverse Effect.
          (e) Southern Mutual has no outstanding Liability under assumed
reinsurance agreements of any nature.
     3.27 Health and Safety Matters.
          (a) To the Knowledge of Southern Mutual, Southern Mutual has complied
and is in compliance with all Health and Safety Requirements.
          (b) Without limiting the generality of the foregoing, Southern Mutual
has obtained and complied with, and is in compliance with, all Permits, licenses
and other authorizations that are required pursuant to the Health and Safety
Requirements for the occupation of its facilities and the operation of its
business, a list of all such Permits, licenses and other authorizations is
included as Schedule 3.27.

-22-



--------------------------------------------------------------------------------



 



          (c) Southern Mutual has not received any written or oral notice,
report or other information regarding any actual or alleged violation of Health
and Safety Requirements, or any Liabilities or potential Liabilities, including
any investigatory, remedial or corrective obligations, relating to Southern
Mutual or its facilities arising under Health and Safety Requirements.
     3.28 No Omissions. None of the representations or warranties of Southern
Mutual contained in this Agreement, none of the information contained in the
Schedules referred to in this Article III and none of the other information or
documents furnished to Donegal Mutual or its representatives by Southern Mutual
in connection with this Agreement are false or misleading in any material
respect or omit to state a fact herein or therein necessary to make the
statements herein or therein not misleading in any material respect. To the
Knowledge of Southern Mutual, there is no fact that adversely affects, or in the
future is reasonably likely to affect adversely, the business or Assets of
Southern Mutual in any material respect that has not been disclosed in writing
to Donegal Mutual.
     3.29 Finders. Southern Mutual has not paid or become obligated to pay any
fee or commission to any broker, finder or intermediary in connection with the
transactions contemplated by this Agreement.
     3.30 Representations and Warranties to Be True on the Closing Date. All of
the representations and warranties of Southern Mutual set forth in this
Article III shall be true and correct on the Closing Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF DONEGAL MUTUAL
     Donegal Mutual represents and warrants to Southern Mutual as follows:
     4.1 Organization and Standing.
          (a) Donegal Mutual is a mutual fire insurance company duly organized,
validly existing and in good standing under the Laws of the Commonwealth of
Pennsylvania and has the requisite corporate power and authority to conduct its
business as it is currently being conducted. Donegal Mutual is duly qualified to
do business and is in good standing in the respective jurisdictions where the
character of its Assets owned or leased or the nature of its business makes such
qualification necessary.
          (b) Donegal Mutual has previously delivered copies of its Articles of
Agreement and its Amended and Restated By-laws as currently in effect to
Southern Mutual, and all such copies are accurate and complete as of the date
hereof.

-23-



--------------------------------------------------------------------------------



 



     4.2 Authority; No Violation.
          (a) Donegal Mutual has the requisite corporate power and authority to
execute and deliver this Agreement, the Services Agreement, the Technology
License Agreement and the Quota Share Reinsurance Agreement and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement, the Services Agreement, the Technology License Agreement and the
Quota Share Reinsurance Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly approved and authorized by the
Board of Directors of Donegal Mutual.
          (b) Subject to the receipt of the Required Filings and Approvals, no
other corporate proceedings on the part of Donegal Mutual are necessary to
authorize this Agreement, the Services Agreement, the Technology License
Agreement and the Quota Share Reinsurance Agreement and the transactions
contemplated hereby and thereby.
          (c) Subject to the receipt of the Required Filings and Approvals, this
Agreement and the Services Agreement, the Technology License Agreement and the
Quota Share Reinsurance Agreement when executed and delivered by Donegal Mutual
and, assuming the due execution thereof by Southern Mutual, will constitute the
valid, legal and binding obligations of Donegal Mutual enforceable against
Donegal Mutual in accordance with their respective terms, except that (i) such
enforcement may be subject to bankruptcy, rehabilitation, liquidation,
conservation, dissolution, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect relating to creditors’ rights generally
and (ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any Proceeding therefor may be brought.
          (d) Neither the execution, delivery and performance of this Agreement
or the Services Agreement, the Technology License Agreement or the Quota Share
Reinsurance Agreement nor the consummation of the transactions contemplated
hereby and thereby nor compliance with and fulfillment of the terms and
provisions hereof and thereof, will (i) conflict with or result in a breach of
the terms, conditions or provisions of or constitute a default under the
Articles of Agreement or the Amended and Restated By-laws of Donegal Mutual, or
any instrument, agreement, mortgage, judgment Order, award, decree or other
restriction to which Donegal Mutual is a party or by which Donegal Mutual is
bound; (ii) give any party to or with rights under any such instrument,
agreement, mortgage, judgment, Order, award, decree or other restriction the
right to terminate, modify or otherwise change the rights or obligations of
Donegal Mutual under such instrument, agreement, mortgage, judgment, Order,
award, decree or other restriction or (iii) require the approval, consent or
authorization of or any filing with or notification to any federal, state or
local court or Governmental Entity, except (y) the Required Filings and
Approvals and (z) any approval, consent or authorization the failure of which to
obtain would not, individually or in the aggregate, have a Donegal Mutual
Material Adverse Effect.

-24-



--------------------------------------------------------------------------------



 



     4.3 Consents and Approvals of Government Entities. Other than the Required
Filings and Approvals, no consent, approval, Order or authorization of, or
registration, application, declaration or filing with any Governmental Entity is
required with respect to Donegal Mutual in connection with the execution and
delivery of this Agreement, the Services Agreement, the Technology License
Agreement and the Quota Share Reinsurance Agreement.
     4.4 Transferability. Donegal Mutual will acquire the Surplus Note for its
own account, and not with a view to, and not in connection with, a public
distribution or resale thereof. Without the prior approval of the Commissioner
of Insurance and provided such transferee has agreed to be bound by this
Section 4.4 prior to such transfer, Donegal Mutual will not transfer the Surplus
Note except in a transaction registered or exempt from registration under the
Securities Act or to a non-affiliate of Donegal Mutual. Southern Mutual
acknowledges that Donegal Mutual’s investments are at all times within its
control and direction.
     4.5 Finders. Donegal Mutual has not paid or become obligated to pay any fee
or commission to any broker, finder or intermediary on account of the
transactions provided for in this Agreement, except for Sanders Morris Group
Inc. Donegal Mutual shall be responsible for the payment of all fees and
expenses payable for or on account of the transactions provided for in this
Agreement and other such fees based on actions taken or agreements entered into
by Donegal Mutual.
     4.6 Representations and Warranties to Be True on the Closing Date. All of
the representations and warranties set forth in this Article IV shall be true
and correct on the Closing Date.
ARTICLE V
CERTAIN COVENANTS
     5.1 Investigation of Southern Mutual. Southern Mutual shall afford to the
officers, employees and authorized representatives, including, without
limitation, independent registered public accountants and attorneys, of Donegal
Mutual such reasonable access upon reasonable prior notice during normal working
hours to the offices, properties, personnel, business and financial and other
records of Southern Mutual as Donegal Mutual shall deem necessary or desirable,
and shall furnish to Donegal Mutual or its authorized representatives such
additional documents and financial and operating and other data as Donegal
Mutual shall reasonably require, including all such documents, information and
data as shall be necessary in order to enable Donegal Mutual or its
representatives to verify to their satisfaction the accuracy of the Southern
Mutual Financial Statements and the representations and warranties contained in
Article III of this Agreement. No investigation made by Donegal

-25-



--------------------------------------------------------------------------------



 



Mutual or its representatives shall affect the representations and warranties of
Southern Mutual hereunder or the liability of Southern Mutual with respect
thereto.
     5.2 Confidential Nature of Information.
          (a) Donegal Mutual and Southern Mutual agree that, in the event that
the transactions contemplated by this Agreement shall not be consummated, each
will treat in confidence all documents, materials and other information that it
shall have obtained during the course of the negotiations leading to this
Agreement, the investigation of the other party hereto and the preparation of
this Agreement and other documents relating to this Agreement with the exception
of any filings made by Donegal Mutual or Southern Mutual with the Georgia
Department (collectively, the “Confidential Information”), and shall return to
the other party all copies of the Confidential Information that have been
furnished in connection therewith.
          (b) In the event that a party hereto becomes legally compelled to
disclose any of the Confidential Information, it shall provide the other party
with reasonable notice so that it may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section 5.2.
In the event that such protective order or other remedy is not obtained or that
the other party waives compliance with the provisions of this Section 5.2, the
first party will furnish only that portion of the Confidential Information that
it is advised by opinion of counsel, which counsel shall be reasonably
acceptable to the other party, is legally required and will endeavor to obtain
assurance that confidential treatment will be accorded the Confidential
Information so furnished.
          (c) Donegal Mutual and Southern Mutual agree and acknowledge that a
breach of the provisions of this Section 5.2 may cause the other party to suffer
irreparable damage that could not be adequately remedied by an action at law.
Accordingly, each party agrees that the other party shall have the right to seek
specific performance of the provisions of this Section 5.2 to enjoin a breach or
attempted breach of the provisions of this Section 5.2, such right being in
addition to all other rights and remedies that are available to each party at
law, in equity or otherwise. The foregoing shall be in addition to the rights
and obligations under the Confidentiality Agreement.
     5.3 Preserve Accuracy of Representations and Warranties.
          (a) Southern Mutual shall refrain from taking any action that would
render any representation or warranty contained in Article III of this Agreement
inaccurate as of the Closing Date. Southern Mutual will promptly notify Donegal
Mutual of any lawsuits, claims, proceedings or investigations that, to the
Knowledge of Southern Mutual, may be threatened, brought, asserted or commenced
against Southern Mutual, its officers or its directors (i) involving in any way
the transactions this Agreement contemplates or (ii) that would, if determined
adversely, have a Southern Mutual Material Adverse Effect.

-26-



--------------------------------------------------------------------------------



 



          (b) Donegal Mutual shall refrain from taking any action that would
render any representation or warranty contained in Article IV of this Agreement
inaccurate as of the Closing Date. Donegal Mutual shall promptly notify Southern
Mutual of any lawsuits, claims, proceedings or investigations that, to the
Knowledge of Donegal Mutual, may be threatened, brought, asserted or commenced
against Donegal Mutual, its officers or directors (i) involving in any way the
transactions this Agreement contemplates or (ii) that would, if determined
adversely, have a Donegal Mutual Material Adverse Effect .
     5.4 Maintain Southern Mutual As a Going Concern. Except as otherwise
specifically provided in this Agreement, Southern Mutual shall conduct its
business in accordance with past practices and use its best efforts to maintain
its business organization intact, keep available the services of Southern
Mutual’s officers, employees and agents and preserve the good will of its
insurance underwriters, employees, clients and others having business relations
with it. Southern Mutual shall provide Donegal Mutual promptly with interim
monthly financial information and any other management reports, as and when they
shall become available, confer with Donegal Mutual concerning operational
matters of a material nature and otherwise report periodically to Donegal Mutual
concerning the status of the business, operations and financial condition of
Southern Mutual.
     5.5 Make No Material Change in Southern Mutual. Prior to the Closing Date,
Southern Mutual shall not, without the prior written approval of Donegal Mutual,
(i) make any material change in the business or operations of Southern Mutual
except as set forth in this Agreement; (ii) make any material change in the
accounting policies applied in the preparation of the financial statements
referred to in Section 3.5; (iii) make any material change in the compensation
of the officers, directors or key employees of Southern Mutual other than in the
Ordinary Course of Business of Southern Mutual; (iv) enter into any contract,
license, franchise or commitment other than in the Ordinary Course of Business
of Southern Mutual or waive any rights of substantial value; (v) make any
donation to any charitable, civic, educational or other eleemosynary institution
in excess of donations made in comparable past periods, (vi) make any reduction
in any loss expense reserve or incurred but not reported reserve prior to the
Closing Date; (vii) make any change in the levels, procedures or methods
employed in the setting or changing of case basis loss reserves; (viii) make any
reduction in net case basis loss reserves not consistent with the levels,
procedures or methods employed by Southern Mutual in the setting or changing of
case basis loss reserves as in effect on the date of this Agreement and, in any
event, within 10 days following any reduction in Southern Mutual’s net case
basis loss reserve in any one claim file in excess of $25,000, except for a
reduction occurring because a payment has been made on the reserve or because
the claim has been settled and the case closed, and, in any case, Southern
Mutual shall provide Donegal Mutual with a written explanation of such reduction
in reasonable detail certified by Southern Mutual’s President or (ix) enter into
any other transaction affecting in any material respect the business of Southern
Mutual other than in the Ordinary

-27-



--------------------------------------------------------------------------------



 



Course of Business of Southern Mutual and in conformity with the past practices
of Southern Mutual or as contemplated by this Agreement.
     5.6 No Public Announcement. Neither Southern Mutual nor Donegal Mutual
shall, without the approval of the other, make any press release or other public
announcement or filing concerning the transactions this Agreement contemplates,
except as and to the extent that any such party shall so determine is required
by law, in which case the other party shall be advised thereof and given a
reasonable opportunity to comment thereon.
     5.7 Required Filings. As promptly as practical after the date of this
Agreement, Southern Mutual and Donegal Mutual shall promptly commence and make
all Required Filings with the appropriate Governmental Entity required by Law to
be made by any of them in order to consummate the transactions contemplated by
this Agreement. Between the date of this Agreement and the Closing Date,
Southern Mutual shall cooperate with Donegal Mutual with respect to all Required
Filings that Donegal Mutual elects to make or is required by law to make in
connection with the transactions this Agreement contemplates.
     5.8 No Solicitation. Southern Mutual shall not, nor shall it authorize or
permit any of its officers, directors or employees or any investment banker,
financial advisor, attorney, accountant, actuary or other Person retained by it
or on its behalf to: (a) solicit or encourage, including, without limitation, by
way of furnishing information, or take any action to facilitate or pursue, any
inquiries or the making of any proposal that constitutes, or may reasonably be
expected to lead to, any Reorganization Proposal or (b) agree to, approve or
endorse any Reorganization Proposal; provided, however, that nothing contained
in this Section 5.8 shall prohibit the Board of Directors of Southern Mutual
from furnishing information to, or entering into discussions or negotiations
with, any person or entity that made an unsolicited bona fide proposal to
acquire Southern Mutual pursuant to a Reorganization Proposal if and only to the
extent that, (i) the Board of Directors of Southern Mutual determines in good
faith that such action is required to comply with its fiduciary duties to its
Members imposed by Law, (ii) prior to furnishing such information to, or
entering into discussions or negotiations with, such person or entity, Southern
Mutual provides written notice to Donegal Mutual to the effect that it is
furnishing information to, or entering into discussions or negotiations with,
such person or entity and (iii) Southern Mutual continues to keep Donegal Mutual
informed of the status of any such discussions or negotiations. Nothing in this
Section 5.8 shall (x) permit Southern Mutual to terminate this Agreement, except
as specifically provided in Article VII, (y) permit Southern Mutual to enter
into any agreement with respect to a Reorganization Proposal during the term of
this Agreement or (z) affect any other obligation of Southern Mutual under this
Agreement. Southern Mutual shall promptly advise Donegal Mutual orally and in
writing of any such inquiries or proposals however preliminary and whether
written or oral, and shall communicate the full and complete details of any such
inquiry or proposal including, without limitation, the identity of all Persons
involved. As used in this Agreement,

-28-



--------------------------------------------------------------------------------



 



“Reorganization Proposal” shall mean any proposal for, or to discuss, a merger,
consolidation, sale of all or substantially all of the Assets, demutualization,
quota share, assumption or other assumption reinsurance arrangement or other
reorganization, arrangement or business combination involving Southern Mutual or
any proposal or offer for, or to discuss, the acquisition in any manner of
control of a substantial portion of the Assets of or business conducted by
Southern Mutual other than the transactions this Agreement contemplates.
     5.9 Future Actions Regarding Southern Mutual. Donegal Mutual and Southern
Mutual agree that the following undertakings with respect to certain future
action relating to Southern Mutual were important inducements to the decision of
Southern Mutual and Donegal Mutual to enter into this Agreement unless at least
three of the Southern Mutual designees then serving on the Board of Directors of
Southern Mutual vote to approve such action.
          (a) Donegal Mutual agrees that it shall not, and shall use
commercially reasonable efforts to ensure that its director designees do not,
take any act that would have the effect of changing the status of Southern
Mutual as a Georgia-domiciled mutual insurance company or change the name of
Southern Mutual, demutualize Southern Mutual, redomesticate Southern Mutual or
enter into a bulk reinsurance or bulk reinsurance assumption agreement or
transfer all or part of Southern Mutual’s business to a non-affiliate of Donegal
Mutual. This covenant shall not preclude Donegal Mutual’s assumption of Southern
Mutual’s insurance policies with and into another insurance company through one
or more reinsurance agreements or Donegal Mutual’s inclusion of such business in
its pooling agreement with Atlantic States Insurance Company.
          (b) Donegal Mutual and Southern Mutual have agreed that until the
later to occur of (i) repayment of the principal amount and all accrued but
unpaid interest on the Surplus Note, (ii) the termination of the Technology
License Agreement in accordance with its terms and (iii) the termination of the
Quota Share Reinsurance Agreement in accordance with its terms, Southern Mutual
shall use its best efforts to assure that for a period of seven years from the
Closing Date the Board of Directors of Southern Mutual shall consist of 12
members, five of whom shall be designees of Southern Mutual and seven of whom
shall be designees of Donegal Mutual. Donegal Mutual further agrees, for a
period of not less than seven years from the Closing Date, to cause its
designees on the Southern Mutual’s Board of Directors to nominate the initial
Southern Mutual designees for election as successors to such designees upon the
expiration of their respective terms. In the event a Southern Mutual designee is
no longer able to serve as a director, Donegal Mutual agrees to cause its
designees on the Southern Mutual Board to nominate for election by Southern
Mutual’s members or appoint as a successor director to fill a vacancy on the
Board of Directors, as the case may be, a person who is recommended by the
remaining Southern Mutual designees on the Board.

-29-



--------------------------------------------------------------------------------



 



After seven years from the Closing Date, Donegal Mutual agrees to maintain an
appropriate Georgia presence on the Board of Directors of Southern Mutual.
          (c) For a period of seven years from the Closing Date, Donegal Mutual
will not take any action to relocate or close the existing facilities of
Southern Mutual in Athens, Georgia.
          (d) Donegal Mutual agrees to use commercially reasonable efforts to
maintain continued employment of underwriting, claims and marketing personnel at
Southern Mutual’s home office, with the levels of employment commensurate with
the premium volume of Southern Mutual.
          (e) Donegal Mutual and Southern Mutual agree to establish, within
30 days from the date of the Closing, a technology team consisting of employees
of Donegal Mutual and employees of Southern Mutual. The technology team shall
analyze the existing Southern Mutual computer system and determine if it would
be beneficial to Southern Mutual to migrate Southern Mutual’s computer system
over time to Donegal Mutual’s computer system. The technology team shall also
analyze the adaptation of Southern Mutual’s current computer system so that
Southern Mutual’s computer system could operate Donegal Mutual’s WritePro and
WriteBiz applications, all subject to the terms of the Technology License
Agreement.
          (f) Donegal Mutual shall develop in coordination with Southern Mutual
a business plan to expand the volume of premium Donegal Mutual and Southern
Mutual write in Georgia and South Carolina. The business plan shall provide that
Southern Mutual will continue to be a viable and competitive market for
preferred and standard personal lines and other products with an expanding
agency distribution system.
          (g) Southern Mutual shall preserve and keep in full force and effect
its existence as a mutual fire insurance company authorized under the Laws of
the State of Georgia to write the lines of business Southern Mutual is
authorized to conduct on the date of this Agreement and its admission to
transact an insurance business in Georgia and South Carolina;
          (h) Donegal Mutual, pursuant to the Services Agreement, shall provide
Southern Mutual with support and assistance in its principal business areas,
including underwriting, accounting and finance, reinsurance, actuarial, claims,
investments and technology;
          (i) At any reasonable time and from time to time, Southern Mutual
agrees to permit Donegal Mutual or any agents or representatives thereof to
examine and make copies of and take abstracts from the records and books of
account of, and visit the properties of, Southern Mutual during regular business
hours and upon five days prior notice to

-30-



--------------------------------------------------------------------------------



 



Southern Mutual, and to discuss the affairs, finances and accounts of Southern
Mutual with Southern Mutual’s officers;
          (j) For a period of seven years from the Closing Date, all meetings of
the Boards of Directors and the Advisory Board of Directors of Southern Mutual
shall be held at the home office of Southern Mutual in Athens, Clarke County,
Georgia, it being understood, however, that Article 3, Section 20, of Southern
Mutual’s Amended Bylaws permits directors to participate in a board meeting by
conference telephone or other form of communication by means of which all
persons participating in the meeting can hear each other and that such
participation shall constitute presence in person at such meeting;
          (k) Southern Mutual shall have filed the August 31, 2009 amendments to
its Bylaws with the Department which amended Bylaws shall become effective as of
the Closing Date; and
          (l) Donegal Mutual and Southern Mutual shall not amend, repeal,
change, or modify this Agreement or the Surplus Note after the Closing Date
without the approval of three of the Southern mutual designees.
     5.10 Advisory Board. Effective as of the Closing Date and for a period of
seven years following the Closing Date, Donegal Mutual and Southern Mutual shall
take all necessary action to establish an Advisory Board of Directors and
appoint to the Advisory Board of Directors each current director of Southern
Mutual who will not continue as a director of Southern Mutual after the Closing
Date. For two years following the Closing Date, members of the Advisory Board of
Directors shall be paid the same compensation as members of the Board of
Directors of Southern Mutual. Thereafter, the Board of Directors of Southern
Mutual shall annually establish the compensation of the members of its Advisory
Board of Directors.
ARTICLE VI
CONDITIONS
     6.1 Conditions to Each Party’s Obligations. The respective obligations of
each party to effect the purchase and sale of the Surplus Note and their other
respective obligations under this Agreement shall be subject to the fulfillment
at the Closing Date of the following conditions:
          (a) All Required Filings and Approvals required to be obtained prior
to the Closing Date solely for this Agreement, the Ancillary Documents and the
Amended Bylaws that will become effective as of the Closing Date and the
election of designees of Donegal Mutual as a majority of the members of the
Board of Directors of Southern Mutual shall have been obtained and not rescinded
or adversely modified or limited as set forth in the proviso

-31-



--------------------------------------------------------------------------------



 



below or, if merely required to be filed, such filings shall have been made and
accepted, and all waiting periods prescribed by applicable Law shall have
expired or been terminated in accordance with applicable Law; provided that such
approvals shall not contain any conditions or limitations that compel or seek to
compel Southern Mutual to dispose of all or any portion of the business or
Assets of Southern Mutual or impose or seek to impose any limitation on the
ability of Southern Mutual to conduct its business or own its Assets after the
Closing Date in substantially the same manner as Southern Mutual presently
conducts its business and owns its Assets;
          (b) No Order entered or Law promulgated or enacted by any Governmental
Entity shall be in effect that would prevent the consummation of the purchase or
sale of the Surplus Note or the other transactions contemplated hereby and no
Proceeding brought by a Governmental Entity shall have been commenced and be
pending that seeks to restrain, prevent or materially delay or restructure the
transactions contemplated hereby or that otherwise questions the validity or
legality of any such transaction; and
          (c) There shall be no pending or threatened litigation initiated by a
private party seeking to restrain, prevent, rescind or change the terms of this
Agreement or the sale of the Surplus Note or to obtain damages in connection
with this Agreement or the consummation thereof or with the sale of the Surplus
Note that, in the reasonable opinion of Southern Mutual or Donegal Mutual, makes
it inadvisable to proceed with this Agreement or with the sale of the Surplus
Note.
     6.2 Conditions to Obligations of Donegal Mutual. The obligation of Donegal
Mutual to purchase and pay for the Surplus Note and to perform its other
obligations under this Agreement to be performed on the Closing Date shall, at
the option of Donegal Mutual, be subject to the satisfaction on or prior to the
Closing Date, of the following conditions:
          (a) Southern Mutual shall have performed or complied in all material
respects with all obligations and agreements required to be performed and
complied with by it under this Agreement, including the deliveries required by
Section 2.3(b), at or prior to the Closing Date, and Donegal Mutual shall have
received an Officer’s Certificate to that effect, dated as of the Closing Date,
and signed on behalf of Southern Mutual.
          (b) There shall have been no material breach by Southern Mutual in the
performance of any of its covenants and agreements in this Agreement, each of
the representations and warranties of Southern Mutual contained in this
Agreement that is qualified by materiality shall be true and correct on the
Closing Date as though made on the Closing Date and each of the representations
and warranties of Southern Mutual that is not so qualified shall be true and
correct in all material respects on the Closing Date as though made on the
Closing Date, other than representations and warranties that address matters
only as of a certain date, which shall be true and correct in all material
respects as of such certain date, and the information concerning Southern Mutual
contained in its Annual

-32-



--------------------------------------------------------------------------------



 



Statements for the years ended December 31, 2006, 2007 and 2008 shall be true
and correct in all material respects as of the last day of each such year, and
Southern Mutual shall deliver to Donegal Mutual on the Closing Date an Officer’s
Certificate or Certificates to that effect dated as of the Closing Date, and
signed on behalf of Southern Mutual;
          (c) Except as set forth in the Disclosure Schedules, there shall have
been, between the date hereof and the Closing Date, (i) no Southern Mutual
Material Adverse Effect, (ii) no adverse federal, state or local legislative or
regulatory change affecting in any material respect the services or business of
Southern Mutual, (iii) no material damage to any Southern Mutual Property or
Assets of Southern Mutual by fire, flood, casualty, act of God or the public
enemy or other cause, regardless of insurance coverage for such damage, so as to
impair in any material respect the ability of Southern Mutual to render services
or continue operations and (iv) no material and adverse development or
proceeding affecting Southern Mutual’s Insurance Licenses in Georgia and South
Carolina. Southern Mutual shall deliver to Donegal Mutual on the Closing Date an
Officer’s Certificate, dated as of the Closing Date, and signed on behalf of
Southern Mutual by its President to the effect that (a) between the date of this
Agreement and the Closing Date there has been no such Southern Mutual Material
Adverse Effect as stated in clause (i), (b) no such material damage as stated in
clause (iii), (c) no adverse licensing development as stated in clause (iv) and
(d) further stating that nothing has come to the signer’s attention, in the
course of his activities on behalf of Southern Mutual, that causes him to
believe that during such period there occurred any adverse federal, state or
local legislative or regulatory change affecting in any material respect the
services or business of Southern Mutual;
          (d) Southern Mutual shall have increased the membership of its Board
of Directors to 12 persons and Southern Mutual shall have received the
resignations of five directors of Southern Mutual, other than Allen R. Green, on
or prior to the Closing Date and Southern Mutual’s Board of Directors shall have
appointed as directors of Southern Mutual effective as of the Closing Date, with
the prior approval of the Commissioner of Insurance, seven persons designated by
Donegal Mutual from among the current directors of Donegal Mutual;
          (e) Not later than the Closing Date, each of Allen R. Green, W. Daniel
Delamater, Martin E. Webb and Kimberly L. McClain shall have entered into an
Employment Agreement with Southern Mutual in substantially the form of
Appendix D and, except as provided in such Employment Agreements, Southern
Mutual shall have no other obligation to any of such persons in respect of his
or her employment by Southern Mutual or the termination of such employment;
          (f) The policyholders surplus of Southern Mutual, determined in
accordance with SAP, shall be not less than $6.0 million as of the last day of
the month immediately preceding the month in which the Closing occurs; and

-33-



--------------------------------------------------------------------------------



 



          (g) Southern Mutual shall not have made any material expenditures
through the Closing Date, except in accordance with its current Board-approved
budget.
     6.3 Conditions to Obligations of Southern Mutual. The obligation of
Southern Mutual to sell the Surplus Note and to perform its other obligations
under this Agreement to be performed on the Closing Date shall, at the option of
Southern Mutual, be subject to the satisfaction on or prior to the Closing Date,
of the following conditions:
          (a) Donegal Mutual shall have performed or complied in all material
respects with all obligations and agreements required to be performed and
complied with by it under this Agreement, including the deliveries required by
Section 2.3(c), at or prior to the Closing Date and Southern Mutual shall have
received an Officers’ Certificate from Donegal Mutual as to the satisfaction of
this condition;
          (b) There shall have been no material breach by Donegal Mutual in the
performance of any of its covenants and agreements in this Agreement, each of
the representations and warranties of Donegal Mutual contained in this Agreement
that is qualified by materiality shall be true and correct on the Closing Date
as though made on the Closing Date and each of the representations and
warranties of Donegal Mutual that is not so qualified shall be true and correct
in all material respects on the Closing Date as though made on the Closing Date,
other than representations and warranties that address matters only as of a
certain date and which shall be true and correct in all material respects as of
such certain date, and Donegal Mutual shall deliver to Southern Mutual on the
Closing Date an Officer’s Certificate or Certificates to that effect, dated as
of the Closing Date, and signed on behalf of Donegal Mutual;
          (c) At Closing, Donegal Mutual shall have tendered to Southern Mutual
payment of the purchase price of the Surplus Note as specified in Section 2.2.
ARTICLE VII
TERMINATION
     7.1 Termination. This Agreement may be terminated and the purchase and sale
of the Surplus Note and the other transactions contemplated by this Agreement
may be abandoned at any time prior to the Closing Date:
          (a) by mutual consent of Southern Mutual and Donegal Mutual;
          (b) subject to Section 7.2, by either Southern Mutual or Donegal
Mutual by one day’s written notice to Donegal Mutual or Southern Mutual, as the
case may be, if the Closing shall not have been consummated on the date
determined pursuant to Section 7.2, provided that the right to terminate this
Agreement under this Section 7.1(b) shall not be

-34-



--------------------------------------------------------------------------------



 



available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the purchase and
sale of the Surplus Note to have been consummated on or before such date;
          (c) by either Donegal Mutual or Southern Mutual by one day’s written
notice to Southern Mutual or Donegal Mutual, as the case may be, if any of the
conditions to such party’s obligations to consummate the transactions
contemplated by this Agreement shall have become impossible to satisfy; or
          (d) by Donegal Mutual if (i) Southern Mutual is in breach at any time
prior to the Closing Date of any of the representations and warranties made by
Southern Mutual as though made on and as of such date, unless the breach
(without giving effect to any materiality or material adverse effect
qualifications or materiality exceptions contained therein) in such
representations and warranties, individually or in the aggregate, have not had
and would not reasonably be expected to result in a Material Adverse Effect as
to Southern Mutual or (ii) Southern Mutual shall not have performed and complied
in all material respects with all covenants required by this Agreement to be
performed or complied with by it on and as of such date, which breach cannot be
or has not been cured, in all material respects within 15 days after the giving
of written notice thereof by Donegal Mutual to Southern Mutual.
          (e) by Southern Mutual if (i) Donegal Mutual is in breach at any time
prior to the Closing Date of any of the representations and warranties made by
Donegal Mutual as though made on and as of such date, unless the breach (without
giving effect to any materiality or material adverse effect qualifications or
materiality exceptions contained therein) in such representations and
warranties, individually or in the aggregate, have not had and would not
reasonably be expected to result in a Material Adverse Effect as to Donegal
Mutual or (ii) Donegal Mutual shall not have performed and complied in all
material respects, with all covenants required by this Agreement to be performed
or complied with by it on and as of such date, which breach cannot be or has not
been cured, in all material respects, within 15 days after the giving of written
notice thereof by Southern Mutual to Donegal Mutual.
     7.2 Final Termination Date. Southern Mutual or Donegal Mutual may terminate
this Agreement on one day’s notice to Donegal Mutual or Southern Mutual, as the
case may be, on the date, if any, on which the Commissioner disapproves the
change of control of Southern Mutual described in Donegal Mutual’s Form A
Statement or on December 31, 2009, whichever shall first occur.
     7.3 Effect of Termination. In the event of the termination of this
Agreement by either Southern Mutual or Donegal Mutual, as provided in
Section 7.1, this Agreement shall thereafter become void, each party shall bear
all expenses it incurred, including professional fees, in connection with the
transactions contemplated by this Agreement and there shall be

-35-



--------------------------------------------------------------------------------



 



no Liability on the part of any party hereto against any other party hereto, or
their respective directors, officers, policyholders or agents, except that
(i) any such termination shall be without prejudice to the rights of any party
hereto arising out of the willful breach by any other party of any covenant or
agreement contained in this Agreement, (ii) Section 5.2 and Article IX shall
continue in full force and effect notwithstanding such termination and
(iii) each of the parties hereto shall provide the other party hereto with a
copy of any proposed public announcement regarding the occurrence of such
termination and an opportunity to comment thereon prior to its dissemination.
ARTICLE VIII
AMENDMENT, WAIVER AND INDEMNIFICATION
     8.1 Amendment. This Agreement may be amended or modified in whole or in
part at any time by an agreement in writing executed in the same manner as this
Agreement, provided, however, that no amendment shall be made that changes the
terms of this Agreement in any material respect or that requires the further
approval or proceedings of any insurance Governmental Entity without such
approval having first been obtained or such proceedings having been first
completed.
     8.2 Extension; Waiver. At any time prior to the Closing Date, either party
hereto may:
          (a) extend the time for the performance of any of the obligations or
other acts of the other party hereto,
          (b) waive any inaccuracies in the representations and warranties
contained in this Agreement or in any document delivered pursuant to this
Agreement, and
          (c) waive compliance with any of the agreements or conditions
contained herein.
Any agreement on the part of a party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party by its President. The failure of any party hereto to enforce at any time
any provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of such party hereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

-36-



--------------------------------------------------------------------------------



 



     8.3 Survival of Obligations.
          (a) The covenants and agreements of Donegal Mutual and Southern Mutual
set forth in Section 5.9 of this Agreement shall survive the Closing of the
transactions this Agreement contemplates and shall remain in full force and
effect until such covenants expire in accordance with the terms thereof.
          (b) All certifications, representations and warranties made herein by
Southern Mutual and Donegal Mutual and their obligations to be performed
pursuant to the terms hereof, shall survive the Closing Date hereunder,
notwithstanding any notice of any inaccuracy, breach or failure to perform not
waived in writing and notwithstanding the consummation of the transactions
contemplated herein with knowledge of such inaccuracy, breach or failure. All
representations and warranties contained herein shall terminate upon the earlier
of (i) repayment in full of the principal amount of the Surplus Note and all
accrued but unpaid interest thereon or (ii) 90 days after Donegal Mutual shall
have received the audited financial statements of Southern Mutual for the year
ending December 31, 2010; provided that (i) the representations and warranties
contained in Section 3.16 shall expire two years after the Closing Date or, with
respect to each claim under Section 3.16 arising before or during such two-year
period, upon the earlier to occur of (x) such claim’s final judicial
determination or settlement and satisfaction of any judgment or full payment of
any settlement, as the case may be or (y) such time, if any, as the claim shall
be barred by the applicable statute of limitations or (z) the payment in full of
the Surplus Note and (ii) the representations and warranties contained in
Section 3.17 shall expire four years after the Closing Date or with respect to
any dispute with the IRS upon the earlier to occur of (x) such dispute’s final
resolution and the payment of all taxes, interests and penalties arising
therefrom and (y) the expiration of the applicable statute of limitations.
     8.4 Indemnification.
          (a) From and after the Closing Date, Southern Mutual agrees to
indemnify and hold harmless Donegal Mutual and its subsidiaries, affiliates,
partners, successors and assigns (collectively, the “Indemnified Persons”) from
and against any and all (x) Liabilities, losses, costs, deficiencies or damages
(“Loss”) and (y) reasonable attorneys’ and accountants’ fees and expenses, court
costs and all other reasonable out-of-pocket expenses (“Expense”) incurred by
any Indemnified Person, in each case net of any insurance proceeds received and
retained by such Indemnified Person, in connection with or arising from (i) any
breach by Southern Mutual of any of its covenants in, or any failure of Southern
Mutual to perform any of its obligations under, this Agreement or (ii) any
material breach of any warranty or the material inaccuracy of any representation
of Southern Mutual contained or referred to in this Agreement or in any
Officer’s Certificate delivered by or on behalf of Southern Mutual pursuant to
this Agreement provided that the liability of Southern Mutual shall be limited
(the “Liability Limit”) to an aggregate of Two Million Five Hundred Thousand
Dollars ($2,500,000).

-37-



--------------------------------------------------------------------------------



 



          (b) If any Indemnified Person has suffered or incurred any Loss or
incurred any Expense, it shall so notify Southern Mutual promptly in writing
describing such Loss or Expense, the amount thereof, if known, and the method of
computation of such Loss or Expense, all with reasonable particularity and
containing a reference to the provision of this Agreement or any Officer’s
Certificate delivered pursuant hereto in respect of which such Loss or Expense
shall have occurred. If any action at law or suit in equity is instituted by or
against a third party with respect to which any Indemnified Person intends to
claim any liability or expense as Loss or Expense under this Section 8.4, such
Indemnified Person shall promptly notify Southern Mutual of such action or suit.
The failure of an Indemnified Person to notify Southern Mutual promptly of a
claim as contemplated by the preceding sentence shall not relieve Southern
Mutual of its obligations under this Section 8.4 except to the extent that
Southern Mutual is prejudiced in its defense of such claim as a result of such
failure to give prompt notice.
          (c) Subject to paragraph (d) of this Section 8.4, the Indemnified
Persons shall have the right to conduct and control, through counsel of their
choosing, any third party claim, action or suit and may compromise or settle the
same, provided that any of the Indemnified Persons shall give Southern Mutual
advance notice of any proposed compromise or settlement. The Indemnified Persons
shall permit Southern Mutual to participate in the defense of any such action or
suit through counsel chosen by it, provided that the fees and expenses of such
counsel shall be borne by Southern Mutual. Any compromise or settlement with
respect to a claim for money damages effected after Southern Mutual, by notice
to the Indemnified Persons, shall have disapproved such compromise or
settlement, shall discharge Southern Mutual from liability with respect to the
subject matter thereof, and no amount in respect thereof shall be claimed as
Loss or Expense under this Section 8.4; provided that if Southern Mutual shall
disapprove of a proposed compromise or settlement of a claim the acceptance of
which is recommended by counsel conducting the defense of such claim and the
amount of such settlement would exceed an applicable Liability Limit, Southern
Mutual shall, notwithstanding such Liability Limit, be liable for the full
amount of any judgment entered in respect of, or later compromise or settlement
approved by Southern Mutual of, such claim less the amount by which the proposed
compromise or settlement disapproved by Southern Mutual exceeded such Liability
Limit.
          (d) If the remedy sought in any action or suit referred to in
paragraph (c) of this Section 8.4 is solely money damages and the sum of (i) the
amount claimed in such action or suit, (ii) all amounts previously paid by
Southern Mutual pursuant to this Section 8.4 and (iii) all amounts claimed in
all pending claims for indemnity under this Section 8.4 does not exceed the
aggregate liability of Southern Mutual under this Section 8.4, Southern Mutual
shall have 15 business days after receipt of the notice referred to in the last
sentence of paragraph (b) of this Section 8.4 to notify the Indemnified Persons
that it elects to conduct and control such action or suit. If Southern Mutual
does not give the foregoing notice, the Indemnified Persons shall have the right
to defend, contest, settle or compromise such action

-38-



--------------------------------------------------------------------------------



 



or suit in the exercise of their exclusive discretion and Southern Mutual shall,
upon request from any of the Indemnified Persons, promptly pay to such
Indemnified Persons in accordance with the other terms of this Section 8.4 the
amount of any Loss resulting from its liability to the third party claimant and
all related Expense. If Southern Mutual gives the foregoing notice, Southern
Mutual shall have the right to undertake, conduct and control, through counsel
of its own choosing and at its sole expense, the conduct and settlement of such
action or suit, and the Indemnified Persons shall cooperate with Southern Mutual
in connection therewith; provided that (x) Southern Mutual shall not thereby
permit to exist any Lien upon any Asset of any Indemnified Person, (y) Southern
Mutual shall permit the Indemnified Persons to participate in such conduct or
settlement through counsel chosen by the Indemnified Persons, but the fees and
expenses of such counsel shall be borne by the Indemnified Persons, except as
provided in clause (z) hereof and (z) Southern Mutual shall agree to reimburse
promptly to the extent required under this Section 8.4 the Indemnified Persons
for the full amount of any Loss resulting from such action or suit and all
related Expense incurred by the Indemnified Persons, except fees and expenses of
counsel for the Indemnified Persons incurred after the assumption of the conduct
and control of such action or suit by Southern Mutual. So long as Southern
Mutual is contesting any such action or suit in good faith, the Indemnified
Persons shall not pay or settle any such action or suit. Notwithstanding the
foregoing, the Indemnified Persons shall have the right to pay or settle any
such action or suit, provided that in such event the Indemnified Persons shall
waive any right to indemnity therefor by Southern Mutual and no amount in
respect thereof shall be claimed as Loss or Expense under this Section 8.4.
ARTICLE IX
MISCELLANEOUS
     9.1 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be given by confirmed facsimile or
registered mail, postage prepaid, addressed as follows:
     if to Donegal Mutual, to:
Donegal Mutual Insurance Company
1195 River Road, P.O. Box 302
Marietta, Pennsylvania 17547
Attention: Donald H. Nikolaus, President
Facsimile: 717-426-7009

-39-



--------------------------------------------------------------------------------



 



     with a copy to:
Duane Morris LLP
30 South 17th Street
Philadelphia, Pennsylvania 19103-4196
Attention: Frederick W. Dreher, Esq.
Facsimile: 215-979-1213
     if to Southern Mutual, to:
Southern Mutual Insurance Company
360 Alps Road
Athens, Georgia 30606
Attention: Allen R. Green, President
Facsimile: 706-549-7855
     with a copy to:
Constantine & Associates
2900 Paces Ferry Rd., Ste. C-2000
Atlanta, Georgia 30339
Attention: Robert P. Constantine, Jr., Esq.
Facsimile: 404-223-6833
or to such other address or facsimile number as the Person to whom notice is
given may have previously furnished to the other party in writing in accordance
herewith.
     9.2 Expenses. Except as otherwise provided herein, each party hereto shall
pay its own expenses including, without limitation, legal and accounting fees
and expenses incident to its negotiation and preparation of this Agreement and
to its performance and compliance with the provisions contained herein.
     9.3 Governing Law. This Agreement and the Ancillary Documents shall be
governed by and construed in accordance with the laws of the State of Georgia
without regard to its rules on conflicts of law.
     9.4 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, provided that the rights of Southern Mutual herein may not be assigned
and the rights of Donegal Mutual may be assigned only (a) to such other business
organization that shall succeed to substantially all the assets, liabilities and
business of Donegal Mutual or (b) to a wholly owned subsidiary of Donegal
Mutual, in which event such assignment shall not relieve Donegal Mutual of any
of Donegal Mutual’s obligations to Southern Mutual under this Agreement. Nothing
in this

-40-



--------------------------------------------------------------------------------



 



Agreement, expressed or implied, is intended to confer upon any other Person any
rights or remedies of any nature under or by reason of this Agreement.
     9.5 Partial Invalidity. In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated herein to be unreasonable or materially and adversely frustrate the
objectives of the parties as expressed in this Agreement.
     9.6 Execution in Counterparts. This Agreement may be executed in two
counterparts, both of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party.
     9.7 Titles and Headings. Titles and headings to Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.
     9.8 Entire Agreement; Statements as Representations. This Agreement,
together with the Surplus Note, the Services Agreement, the Employment
Agreements, the Technology License Agreement, the Quota Share Reinsurance
Agreement, the Disclosure Schedules, the Confidentiality Agreement and any
documents delivered pursuant to Articles II and VI, contain the entire
understanding of Southern Mutual and Donegal Mutual with regard to the subject
matter of this Agreement. All statements contained in this Agreement or in any
schedule, exhibit, certificate, list or other document delivered pursuant to
this Agreement shall be deemed representations and warranties as such terms are
used in this Agreement.
     9.9 Specific Performance. Each of Southern Mutual and Donegal Mutual
acknowledges and agrees that the other would be irreparably damaged in the event
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. Accordingly, each of Southern
Mutual and Donegal Mutual agrees that they each shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having subject matter jurisdiction, in addition to any other
remedy to which Southern Mutual or Donegal Mutual may be entitled at law or in
equity.

-41-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

            DONEGAL MUTUAL INSURANCE COMPANY
      By:   /s/ Donald H. Nikolaus         Donald H. Nikolaus, President       
SOUTHERN MUTUAL INSURANCE COMPANY
      By:   /s/ Allen R. Green         Allen R. Green, President     

-42-